DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks filed on June 13, 2022 is acknowledged. No claim amendments have been submitted.  Claims 1-8 and 10-14 are pending in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 2 because the claim does not end in a period has been withdrawn in view of Applicants amendment to the claim to add a period to the end of the claim and the objection to claim 10 because line 4 of the claim is very difficult to read has been withdrawn in view of Applicants submission of a new legible copy of the claim. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Gao et al. (US 2009/0214676). Gao discloses a method of treating Demodex, sarcoptic mange, demodectic mange, chorioptic mange, notoedric mange or cheyletiella mite infestation on a mammalian animal or human by topically administering one or more of tea tree oil, caraway oil, dill weed oil and one of the compounds of Table 1 (abstract, [0026], [0047], [0056]). Of the active oils and compounds of Table 1 a majority are low molecular weight and non-polar—see for example gamma-terpenene, alpha-terpene, delta-terpenolene, p-cymene, the various linonenes, the various carvones, ledene. Each of these compounds has a molecular weight around 150 g/mol or less  with the exception of (+)-Ledene which has a molecular weight of 204 g/mol. Gammaz-terpinene, alpha- terpine, delta-terpinolene, p-cymene, (R)-(+)-Limonene, (S)-(-)-Limonene, and dipentene-limonene are all polyunsaturated hydrocarbons. 
Gao does not disclose the chemical breacher does not include xylene and tea tree oils and its constituents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615